Opinion issued September 8, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00578-CR
                            ———————————
                   IN RE SAMUEL ROY JACKSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Samuel Roy Jackson, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, “seeking relief from [a] void court order” rendered

in the underlying proceeding.1 We dismiss the petition for want of jurisdiction.




1
      The underlying case is The State of Texas v. Samuel Roy Jackson, cause number
      913043, pending in the 183rd District Court of Harris County, Texas, the Honorable
      Vanessa Velasquez presiding.
      Relator seeks relief from a final felony conviction. See Jackson v. State, No.

01–04–01137–CR, 2005 WL 3072018, at *4 (Tex. App.—Houston [1st Dist.] Nov.

17, 2005, no pet.) (mem. op., not designated for publication) (affirming conviction).

Because his petition involves a final post-conviction felony proceeding, article 11.07

of the Texas Code of Criminal Procedure governs and provides the exclusive means

to challenge the conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon

2015); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex.

Crim. App. 2013); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for

Eighth Dist., 910 S.W.2d 481, 482 (Tex. Crim. App. 1995). Only the Texas Court

of Criminal Appeals has jurisdiction in final post-conviction felony proceedings.

See In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston [14th Dist.] 2006,

orig. proceeding); In re McAfee, 53 S.W.3d 715, 717–18 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). “Article 11.07 contains no role for the courts of

appeals.”   In re Briscoe, 230 S.W.3d at 196.        Accordingly, we do not have

jurisdiction over relator’s mandamus petition.

      We dismiss the petition for want of jurisdiction.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2